Citation Nr: 0730530	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  07-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for asthma.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in August 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the post service 
diagnosis of asthma and service is not of record.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2005 letter sent to the veteran.  
In the letter, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a June 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the May 
2006 rating decision, the veteran has not been prejudiced, as 
the claim of entitlement to service connection for asthma is 
denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained private medical records 
from February 1997 to August 2006.  Attempts to obtain the 
veteran's service medical records from the National Personnel 
Records Center (NPRC) have been made.  Searches were made for 
service medical records, records from the Surgeon General's 
Office, and unit sick/morning reports from the veteran's 
unit.  The NPRC responded in March 2006 and July 2006, that 
they were unable to obtain the needed information, and all 
efforts to obtain such information have been exhausted.  
There is no determination on record whether or not the 
veteran's service records are fire-related, although it 
appears from the claims file that his case is a records 
reconstruction case.  The Board nevertheless recognizes that 
it has a heightened duty to explain its findings and 
conclusions because of the missing records and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  In addition, during the June 2007 
hearing, the veteran requested a 30-day hold on the case so 
that medical evidence could be submitted.  As of this date, 
no additional medical evidence has been submitted.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for asthma, VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the veteran's 
disability may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
veteran has not brought forth evidence suggestive of a causal 
connection between the claimed disability and his active 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his disability and 
service, and the veteran has not provided such evidence or 
indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Decision  

During the June 2007 hearing, the veteran testified that he 
began experiencing breathing problems during his military 
service.  He explained that in February 1943, he was treated 
at Camp Gruber Hospital in Oklahoma for breathing problems.  
The veteran stated he remained hospitalized for approximately 
three weeks with problems associated with "getting air into 
[his] lungs," and was eventually diagnosed with asthma.  
Upon discharge from the hospital, the veteran was reassigned 
from a gun crewman to a clerk typist due to his asthma.  
Since service, the veteran asserts that his asthma has been 
treated by prescribed medication, and contends that his 
asthma is attributable to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).  

As previously stated, in cases where the veteran's service 
medical records are through no fault of his own, unavailable, 
a heightened duty exists to assist the veteran in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
In this case, VA has made unsuccessful attempts to obtain the 
veteran's missing records.  The veteran has also been advised 
of the RO's unsuccessful efforts, and was requested to send 
any pertinent records he had.  Thus, the Board concludes the 
VA's heightened duty to assist the veteran is satisfied.

Upon review of the claims file, the only available existing 
service record is the veteran's Enlisted Record and Report of 
Separation, which indicates that the veteran's military 
occupational specialty (MOS) was a general clerk, and he 
received military qualification for the sharpshooter rifle.  
Post service treatment records dated February 1997 to August 
2006 reflect a history of asthma, and a December 2005 private 
medical statement indicates that the veteran has a current 
diagnosis of asthma.  The private physician explains that the 
veteran has asthma, "apparently developed during active 
duty," and has been treated chronically with theophylline 
for his condition.  

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for asthma.  While the Board notes the veteran's 
assertions of being diagnosed with asthma during his active 
military service, there is no indication of any breathing 
problems during service or immediately thereafter.  The 
evidence of record shows that the first time the veteran was 
treated for asthma was approximately in December 2005, which 
is many years after service.  The veteran was specifically 
asked during his June 2007 personal hearing to provide 
evidence that addressed or discussed his asthma shortly after 
being discharged from service.  He stated that he attempted 
to contact a physician that treated him for asthma after 
service, but was notified that the medical records were only 
available from1991 to the present time.  Furthermore, as 
stated above, the veteran was provided an additional 30 days 
after the hearing to submit additional evidence, and no 
evidence was submitted by the veteran.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Thus, absent any competent medical evidence 
showing a diagnosis of asthma in service or, at the very 
least, medical evidence documenting a continuity of 
complaints of breathing problems since service discharge, the 
Board does not find the veteran's history of experiencing 
breathing problems during service to be credible.

However, assuming without deciding that the veteran had 
asthma during service and following his discharge from 
service, he has not brought forth competent evidence that his 
asthma is related to his service.  The December 2005 private 
medical opinion is inconclusive.  Specifically, he states 
that the veteran has "[a]sthma apparently developed during 
active duty."  The Court has held on numerous occasions that 
medical opinions which are speculative, general, or 
inconclusive in nature are of little, if any, probative 
value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. 
West, 11 Vet. App. 314, 316-7 (1998); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The December 2005 private medical opinion does not 
specifically attribute his asthma to his active service.  
Thus, there is no probative medical evidence suggesting a 
link between the veteran's period of service and his current 
diagnosis of asthma.  

The Board has considered the veteran's report that he has 
experienced asthma since service as well as the additional 
statements from the veteran's niece, brother, and sister, who 
attest to the veteran's breathing problems and use of inhaler 
after service.  However, to the extent that such statements 
represent evidence of continuity of symptomatology, without 
more, they are not competent evidence of a diagnosis, nor do 
they establish a nexus between any acquired pathology and the 
veteran's military service.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for asthma, and there is not doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to service connection for asthma is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


